Title: Virginia General Assembly: A Bill Authorizing Thomas Jefferson to Dispose of His Property by Lottery, 10 Feb. 1826, 10 February 1826
From: Virginia General Assembly
To: 


                        
                        
                            
                            
                        
                    Whereas it is made known to the General Assembly, that Thomas Jefferson, after more than Sixty Years of public service, during which his attention has been necessarily withdrawn, in a great degree, from the care of his private Estate, hath found himself indebted to a large amount, insomuch that the sale of a great proportion of his valuable property will be necessary to pay his debts; and whereas there is good reason to believe, that if so large and valuable an Estate is forced into the Market, in the present depressed state of prices, it will be greatly sacrificed, and it hath been suggested that if the said Thomas Jefferson were allowed to dispose of his property by Lottery, he could obtain for it all—that he desires a fair price, could thereby pay his debts, and have remaining a competency for his family, and the General Assembly deeming it proper to allow a Lottery for so desirable an object—there fore:1. Be it enacted—that the aforesaid Thomas Jefferson shall be, and he is hereby authorized to dispose of any part of his real Estate by Lottery, for the payment of his debts—provided that he do not raise from any property, so disposed of a greater nett sum than the fair value of such property, to be ascertained in manner herein provided—that is to say—Every part of the property so to be disposed of shall previously be valued on oath by three, or more of the persons herein authorized to value it—They shall make the valuation after their own view, or from their own knowledge of the property—and shall grant a certificate thereof, under their hands and seals, verified by their oaths and attested by the Magistrate administering the oaths—In making such valuation it shall be the duty of the valuers to ascertain, as nearly as may be, a fair equivalent for the property valued, supposing it paid in such instalments as are usual on sales of similar property in its neighborhood;—The following persons shall, be authorized to make the valuations aforesaid viz—and in case of the death or refusal of any of them to act such others as may be appointed for that purpose by the County Court of  Albemarle or the County Court of Bedford or of Campbell—The Lottery hereby authorised shall be drawn under the control and direction of the following Managers or any two or more of them—viz—This Act shall be in force from the passage thereof
                        
                    